       Case 4:19-cr-00200-MWB Document 51 Filed 10/09/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                         No. 4:19-CR-00200

      v.                                          (Judge Brann)

JEREMY SNYDER,

            Defendant.

                                  ORDER

                              OCTOBER 9, 2020

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Snyder’s motion for compassionate release, pursuant to

18 U.S.C. § 3582(c)(1)(A), (Doc. 29) is DENIED.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
